Title: To James Madison from Jacob Wagner, 17 August 1801
From: Wagner, Jacob
To: Madison, James


Dr sir
17 Augt. 1801.
I forgot to ask your direction about the Cattle mentioned in Mr. Eaton’s last letter. Are they to be sent? And if Dr. Gillasspy (to whom I have written) does not chuse to execute the timber-commission, ought we to do it? With perfect respect &c.
J Wagner
 

   RC (DLC).


   See 14 Apr. postscript to William Eaton’s 10 Apr. 1801 dispatch (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:81–82). For Gillasspy’s contract, see Wagner to JM, 24 Aug. 1801, and n. 2.

